Case 3:17-cV-00101-RDI\/| Document 130 Filed 12/10/18 Page 1 of 1

|N THE UN|TED STATES DlSTRlCT COURT
FOR THE M|DDLE DlSTRlCT OF PENNSYLVAN|A

CONSUMER F|NANC|AL
PROTECTION BUREAU,
P|aintiff,
. 3:17-CV-101
v. : (JUDGE MAR|ANI)

NAV|ENT CORPORAT|ON, et a|.,
Defendants.
jgéz o__RDER
AND NOW, THIS _L Y OF DECEMBER, 2018, upon consideration of
Defendants’ Motion for Leave to Exceed Brieflng Word Limit (the “Motion”) (Doc. 127)
seeking “to exceed the word count limit in their forthcoming memorandum of law in support
of a partial motion for summary judgment,” |T |S HEREB¥ ORDERED THAT the |\/|otion is

DEN|ED.

 

 

United St.ates District Judge

